06/28/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs June 21, 2022

     CHRISTOPHER DESMOND SIMPSON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Lawrence County
                       No. 36337 Stella L. Hargrove, Judge
                     ___________________________________

                            No. M2021-00216-CCA-R3-PC
                        ___________________________________


The petitioner, Christopher Desmond Simpson, appeals the denial of his post-conviction
petition, arguing the post-conviction court erred in finding he received the effective
assistance of counsel. After our review of the record, briefs, and applicable law, we affirm
the denial of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and ROBERT W. WEDEMEYER, JJ., joined.

Amy Long Schisler, Lawrenceburg, Tennessee, for the appellant, Christopher Desmond
Simpson.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Senior
Assistant Attorney General; Brent A. Cooper, District Attorney General; and Gary Howell
and Christi Thompson, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                         OPINION

                               Facts and Procedural History

        The defendant’s second-degree murder conviction in the present case arises from
the June 21, 2014 killing of his girlfriend, Michelle Robinson, in a remote area of Lawrence
County. State v. Christopher Desmond Simpson, No. M2017-01734-CCA-R3-CD, 2019
WL 1244950, at *1 (Tenn. Crim. App. Mar. 18, 2019), no perm. app. filed. Following the
denial of his direct appeal, the petitioner filed a timely pro se petition for post-conviction
relief, arguing, in part, trial counsel was ineffective for failing to request a continuance of
his sentencing hearing, which was scheduled on Martin Luther King, Jr. Day. After the
appointment of counsel, the petitioner filed an amended petition raising the identical issues
presented in the original petition.

        On January 7, 2021, the petitioner filed a motion to continue the evidentiary hearing
for his post-conviction petition until it could be held in person. The petitioner argued that,
due to strict Covid-19 protocols, he was unable to meet with post-conviction counsel in
person, and it was difficult to discuss specific issues over the phone due to the voluminous
nature of his case file. Additionally, the petitioner claimed that if the hearing were held
via Zoom, post-conviction counsel and the petitioner would not be able to consult with one
another like they would in a typical courtroom setting. On January 11, 2021, the post-
conviction court entered an order denying the petitioner’s motion for a continuance. In
denying the motion, the post-conviction court found

       [t]here is absolutely no reason this hearing for [p]ost-[c]onviction [r]elief
       cannot be heard by Zoom. Our jurisdiction has conducted many such
       hearings by Zoom. The [c]ourt will take all breaks necessary for counsel to
       converse with [the petitioner]. If the hearing were to be held in person, there
       would still be a correctional officer in close vicinity and within earshot of
       defense counsel and [the petitioner]. Counsel would not be allowed to meet
       alone with her client.

        An evidentiary hearing was held on January 22, 2021, during which the petitioner
and trial counsel testified.1 Although the petitioner asserted numerous claims in his petition
and amended petition, we will summarize only the testimony relevant to his claim on
appeal. At the beginning of the hearing, post-conviction counsel renewed the petitioner’s
motion for a continuance, arguing that she and the petitioner were unable to speak
confidentially except for on the telephone. The post-conviction court reaffirmed its earlier
ruling, noting that “[i]t is in [the petitioner’s] best interest to move this case along as well
as we can.”

       The petitioner testified that his sentencing hearing was scheduled to be held on
Martin Luther King, Jr. Day. As an African-American, the petitioner did not agree with
holding the hearing, or any business, on that date. Instead, the petitioner believed it should
be used as a time for “meditation and re-healing.” However, trial counsel did not consult
with the petitioner about what effect conducting the sentencing hearing on Martin Luther

       1
         This hearing occurred via Zoom. In response to the Covid-19 pandemic, the Tennessee Supreme
Court suspended all in-person proceedings on March 13, 2020. See In Re: COVID-19 Pandemic, No.
ADM2020-00428 (Tenn. Mar. 13, 2020) (Order). The court later modified “the suspension of in-person
court proceedings, with appropriate safeguards,” to include video conferencing. In Re: COVID-19
Pandemic, No. ADM-2020-00428 (Tenn. Apr. 24, 2020) (Order).
                                               -2-
King, Jr. Day would have on him. On cross-examination, the petitioner agreed the trial
court should have asked him directly whether having the hearing on that day was
appropriate. When the State provided transcripts from the sentencing hearing which
showed that this occurred, the petitioner testified that he did not recall it happening.

       Trial counsel testified that he was hired to represent the petitioner following his
indictment. On the day the trial court set the petitioner’s sentencing hearing, the trial court
gave trial counsel an opportunity to speak with the petitioner about any reservations he
might have with the hearing being set for Martin Luther King, Jr. Day. According to trial
counsel, the petitioner was “okay with it and that’s why [trial counsel] allowed it to be set
on that date.” Additionally, at the sentencing hearing, the trial court addressed the
petitioner at the outset of the hearing and gave him another opportunity to object to holding
the hearing on that date. Again, the petitioner raised no objection.

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.

                                          Analysis

       On appeal, the petitioner argues trial counsel was ineffective for failing to request a
continuance of the sentencing hearing, which was scheduled on Martin Luther King, Jr.
Day. The petitioner also argues the post-conviction court erred in denying his motion to
continue his post-conviction evidentiary hearing. The State contends the post-conviction
court properly denied the petition and the motion to continue the evidentiary hearing. Upon
our review, we agree with the State.

I.     Motion to Continue Evidentiary Hearing

       The petitioner argues the post-conviction court erred in denying his motion to
continue the evidentiary hearing. Specifically, he contends post-conviction counsel
informed the post-conviction court that it was difficult to review the voluminous transcript
without face-to-face communication, and the post-conviction court “failed to recognize or
account for the prejudice created by the denial of [post-conviction] counsel’s renewed
motion [to] continue the [evidentiary] hearing.” The State contends the post-conviction
court properly denied the petitioner’s motion to continue the evidentiary hearing.

        The decision whether to grant a continuance is left to the trial court’s discretion.
State v. Russell, 10 S.W.3d 270, 275 (Tenn. Crim. App. 1999) (citing State v. Melson, 638
S.W.2d 342, 359 (Tenn. 1982); Baxter v. State, 503 S.W.2d 226, 230 (Tenn. Crim. App.
1973)). This Court should “reverse the denial of a continuance only if the trial court abused
its discretion and defendant was prejudiced by the denial.” State v. Thomas, 158 S.W.3d
                                             -3-
361, 392 (Tenn. 2005). “An abuse of discretion is demonstrated by showing that the failure
to grant a continuance denied defendant a fair trial or that it could be reasonably concluded
that a different result would have followed had the continuance been granted.” Id. (citing
State v. Hines, 919 S.W.2d 573, 579 (Tenn. 1995)).

       Upon our review of the record, the post-conviction court did not abuse its discretion
in denying the petitioner’s motion to continue the evidentiary hearing. While the petitioner
argues he was unable to meet with post-conviction counsel in a confidential setting or to
properly prepare for the evidentiary hearing, he fails to identify any subject he was unable
to discuss with post-conviction counsel or any ground for relief he was unable to raise due
to these restrictions. Moreover, although the petitioner argued in his motion to continue
that he would be unable to easily consult with post-conviction counsel during a Zoom
hearing, the post-conviction court ensured that during the evidentiary hearing the petitioner
and post-conviction counsel had private “breakout session[s]” where they could speak
confidentially.

       Based on the proof presented, the petitioner has not established that he was
prejudiced or denied a fair hearing by the post-conviction court’s denial of his motion to
continue or by having his hearing conducted via Zoom. Accordingly, the post-conviction
court did not abuse its discretion in denying the petitioner’s motion, and the petitioner is
not entitled to relief on this issue.

II.    Ineffective Assistance of Counsel

       The petitioner argues trial counsel was ineffective for failing to request a
continuance when his sentencing hearing was scheduled to occur on Martin Luther King,
Jr. Day. According to the petitioner, the trial court’s “failure to recognize the impact of
sentencing an African[-]American defendant” on this day “tainted the appearance of
impropriety.” The State contends the post-conviction court properly found that trial
counsel was not ineffective.

       To prevail on a petition for post-conviction relief, the petitioner bears the burden of
proving his post-conviction factual allegations by clear and convincing evidence. Tenn.
Code Ann. § 40-30-110(f). The findings of fact established at a post-conviction evidentiary
hearing are conclusive on appeal unless the evidence preponderates against them. Tidwell
v. State, 922 S.W.2d 497, 500 (Tenn. 1996). This Court will not reweigh or reevaluate
evidence of purely factual issues. Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997).
However, appellate review of a trial court’s application of the law to the facts is de novo,
with no presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998).
The issue of ineffective assistance of counsel presents mixed questions of fact and law.
Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Thus, this Court reviews the petitioner’s
                                            -4-
post-conviction allegations de novo, affording a presumption of correctness only to the
post-conviction court’s findings of fact. Id.; Burns v. State, 6 S.W.3d 453, 461 (Tenn.
1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:

               First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       At the evidentiary hearing, the petitioner testified that trial counsel did not consult
with him regarding what effect having the sentencing hearing on Martin Luther King, Jr.
                                             -5-
Day would have on the petitioner. He also could not recall speaking with the trial court at
the sentencing hearing about this issue. Trial counsel, however, testified that he and the
petitioner were given an opportunity to discuss the sentencing hearing date at the time it
was set, and the petitioner raised no objections. Furthermore, according to the sentencing
hearing transcript, the trial court addressed the issue with the petitioner at the outset of the
hearing, and the petitioner informed the trial court he had “no problem” with the hearing
being held on Martin Luther King, Jr. Day.

        As an initial matter, we note the petitioner’s brief is deficient in regards to this issue.
The caselaw cited by the petitioner is, for the most part, completely irrelevant to the issue
before us. Additionally, the petitioner’s brief contains neither an argument explaining how
trial counsel was ineffective nor how the petitioner was prejudiced. “Issues which are not
supported by argument, citation to authorities, or appropriate references to the record will
be treated as waived in this court.” Tenn. Ct. Crim. App. R. 10(b). Failure to comply with
this basic rule will ordinarily constitute a waiver of the issue. Id.

       Waiver notwithstanding, implicit in the post-conviction court’s order denying relief
is an accreditation of trial counsel’s testimony, and nothing in the record preponderates
against the post-conviction court’s findings. See Tidwell, 922 S.W.2d at 500. The
petitioner was provided the opportunity to voice his objections prior to and during the
sentencing hearing, yet not only did the petitioner not object, but he affirmatively agreed
to the date. Thus, the petitioner has not shown deficient performance on the part of trial
counsel. Furthermore, the petitioner has not shown that had trial counsel filed the motion
to continue, the trial court would have imposed a different sentence on a day other than
Martin Luther King, Jr. Day and, therefore, cannot establish prejudice. The petitioner is
not entitled to relief on this issue.

                                          Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.




                                                 ____________________________________
                                                 J. ROSS DYER, JUDGE




                                               -6-